Citation Nr: 0932422	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-19 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for a right hip disability, 
claimed as secondary to a service-connected left knee 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1953 to February 1955, from February 1966 to January 
1969, and from September 1980 to December 1992.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from a January 2006 rating decision of the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO), that, in pertinent part, denied service 
connection for a right hip disability.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

A right hip disability was not manifested in service; 
arthritis of the right hip was not manifested in the 
Veteran's first postservice year; and the preponderance of 
the evidence is against a finding that the only right hip 
disability entity shown, degenerative arthritis, is related 
to his service, or was caused or aggravated by his service-
connected left knee disability.  


CONCLUSION OF LAW

Service connection for a right hip disability, claimed as 
secondary to a service-connected left knee disability, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2008), 
3.310 (as in effect prior to Oct. 10, 2006).   






REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  A November 2005 letter explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  The Veteran was later 
advised of the evidence necessary to substantiate secondary 
service connection claims.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the Veteran of disability rating 
and effective date criteria.  The matter was readjudicated 
(by August 2007 supplemental statement of the case) after the 
Veteran received all essential notice and had opportunity to 
respond (curing any notice timing defects).

Regarding VA's duty to assist, the Veteran's service 
treatment records (STRs) and pertinent post-service treatment 
records have been secured.  He was afforded a VA examination 
(in September 2006).  He has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  
B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

For certain chronic diseases (including arthritis) service 
connection may be established on a presumptive basis if they 
become manifested to a compensable degree in a specified 
period of time postservice (one year for arthritis).  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 
Vet. App. 1 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, or the result 
of, or aggravated by a service-connected disease or injury.  
Establishing service connection on a secondary basis 
requires: (1) Competent evidence (a medical diagnosis) of a 
current disability (for which secondary service connection is 
sought); (2) evidence of a service connected disability; and 
(3) competent evidence that the current disability was either 
(a) caused by or (b) aggravated by the service-connected 
disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).  Effective October 10, 2006, 
38 C.F.R. § 3.310 was revised to implement the Allen 
decision.  The revised 38 C.F.R. § 3.310 institutes 
additional evidentiary requirements that must be satisfied 
before aggravation may be conceded and service connection 
granted.  In essence, it provides that in an aggravation 
secondary service connection scenario, there must be medical 
evidence establishing a baseline level of severity of 
disability prior to when aggravation occurred, as well as 
medical evidence showing the level of increased disability 
after aggravation occurred.  As the Veteran's claim was 
pending prior to the effective date of the revised 38 C.F.R. 
§ 3.310, the Board will consider the version in effect prior 
to October 10, 2006, as it is more favorable to the claimant.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The evidence shows that the Veteran has degenerative changes 
of both hips, and complains of right hip pain; another 
disability entity of the right hip is not shown.  His STRs 
are silent for a right hip disability, and there is no 
evidence that arthritis of the right hip was manifested to a 
compensable degree in the first year following his discharge 
from active duty.  Consequently, service connection for a 
right hip disability on the basis that such became manifest 
in service and persisted, or on a presumptive basis (as a 
chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not 
warranted.  Furthermore, there is no competent evidence in 
the record showing or suggesting that the Veteran's right hip 
disability is somehow directly related to his service.  
Notably, he does not argue that his right hip disability is 
directly related to his service.  

The Veteran's theory of entitlement in this matter is 
strictly one of secondary service connection; he alleges that 
his right disability is due to his service-connected left 
knee disability.  There are three (above-outlined) 
requirements that must be met to substantiate a claim of 
secondary service connection.  Of these, it is shown that the 
Veteran has a right hip disability, the disability for which 
service connection is sought, and that he has a service-
connected disability, a left knee disability.  What he must 
still show to substantiate the claim is that the service-
connected left knee disability caused or aggravated the right 
hip disability.  

The only competent (medical) evidence of record that 
specifically addresses the matter of a nexus between the 
Veteran's right hip disability and his left knee disability 
is in the report of the VA examination arranged by the RO.  

On September 2006 VA examination, the Veteran complained of 
right hip pain.  On physical examination, it was noted he 
ambulates with an antalgic gait favoring his left knee, and 
that he has tenderness over the right buttock and lumbar 
spine region.  Minimal degenerative arthritis of the right 
hip, equal to that of the left hip, was diagnosed.  The 
examiner stated that the Veteran "does not currently suffer 
an isolated hip condition that is related to his service-
connected knee condition."  The Veteran's "hip pain" was 
found to be low back and buttock muscular pain.  The examiner 
opined that it was less likely as not that the Veteran 
suffers an isolated hip condition secondary to his service-
connected left knee condition.  

The Board notes the Veteran's contention that the January 
2005 letter from Dr. P.M.P. supports his claim.  However, Dr. 
P.M.P., except for a finding that the Veteran suffered from 
very early right (as well as left) hip arthritic changes, 
focused specifically on the Veteran's left hip.  While Dr. 
P.M.P. does state that it is "inconceivable that limping for 
36 years would not affect his back and his hip . . .", he is 
limiting his opinion to the left hip, as he subsequently 
states that the Veteran's low back pain and left hip pain are 
perpetuated and aggravated by his left limp.  Consequently, 
Dr. P.M.P.'s January 2005 letter is not material to the 
matter at hand, and has no probative value.  

As the above-discussed opinion by the September 2006 VA 
examiner was by a physician (who is qualified to provide 
one), was based on a review of the record (and reflects 
awareness of the Veteran's medical history), and includes an 
explanation of the rationale for the opinion (essentially 
that because the same degenerative changes are shown in both 
hips, the only right hip disability entity shown is due to a 
degenerative process, and therefore not a separate disability 
entity resulting from other etiology), it has substantial 
probative value.  Because there is no competent (medical 
opinion) evidence to the contrary, the opinion is persuasive.  
The Veteran's own statements relating his current right hip 
disability to his service-connected left knee disability are 
not competent evidence, as he is a layperson, and lacks the 
training to opine on a complex medical question; whether or 
not one disability aggravates another is ultimately a medical 
question not capable of resolution by lay observation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim.  
Accordingly, it must be denied.  


ORDER

Service connection for a right hip disability, claimed as 
secondary to a service-connected left knee disability, is 
denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


